Case 1:21-cv-00133-TJM-CFH Document 85 Filed 06/21/21 Page 1 of 2

UNITED STATES DISTRICT CGURT
NORTHERN DISTRICT OF NEW

YORK
IN RE: BEECH-NUT NUTRITION COMPANY
BABY FOOD LITIGATION
This Document Relates to:
1:21-cv-00271-TJM-CFH (Smiley) Master File No. 1:21-ev-00133-
TJM-CFH

 

 

MOTION FOR LIMITED APPEARANCE — PRO HAC VICE

Pursuant to Rule 83.1 of the Local Rules of the United States District Court for the
Northern District of New York, I, Gary S. Graifman, hereby move this court for an Order for
the admission of Gayle M. Blatt to practice pro hac vice to appear and participate as co-
counsel in this case for Plaintiff Atahsia Smiley. This motion is supported by the attached
Declaration of Sponsor and Applicant’s accompanying Petition for Admission to Practice,

Attorney E-Filing Registration Form, Oath on Admission, and Certificate of Good Standing.

Furthermore, Petitioner is in good standing of the bar of the State of California and

there are no pending disciplinary proceedings against her in any state or federal court.

 

 
Case 1:21-cv-00133-TJM-CFH Document 85 Filed 06/21/21 Page 2 of 2

Dated: June 21, 2021

 

 

KANTROWITZ, GOLDHAMER &
GRAIFMAN, P.C. !
747 Chestnut Ridge Road, Suite 200

Chestnut Ridge, NY 10977

(845) 356-2570

ggraifman@kgglaw.com

Attorney for Plaintiff Atahsia Smiley

 

 
